DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are pending.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
15 is objected to because of the following informalities:  
Claim 15 recites “initiating… a key exchange exchange…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, 15-18, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunacek et al (PGPUB 2020/0028698), and further in view of Yi et al (PGPUB 2016/0119302) and Messerman et al (PGPUB 2016/0254907).

Regarding Claim 1:
Hunacek teaches a system for secure display of protected content, the system comprising:
a trusted execution environment (TEE) to initiate a key exchange with an authenticated display device (abstract, content source and sink devices to guard against compromising security of content transferred from a source device to a sink device; paragraph 2, source device such as set top box and sink device such as television set; paragraph 20, protection module comprises secure element (i.e. “trusted execution environment”); paragraph 13, protection module verifies the digital certificate, for example by known techniques such as verifying a digital signature associated with the certificate, for example applied by a certification authority or device manufacturer, using the corresponding public key, and determines if the digital certificate identifies a sink device authorized to receive digital media content over the connection), to determine a session key based on the initiated key exchange, and to provide the session key to a host processor (paragraph 20, 56-59, secure element generates session key and sends to cipher portion (i.e. host processor); paragraph 39-40, source device shares session key with sink device); and
a host hardware processor to receive the session key from the TEE (paragraph 20, 56-59, secure element generates session key and sends to cipher portion).
Hunacek does not explicitly teach the host hardware processor to modify the session key and to provide protected content and the modified session key; and
a display controller to receive the modified session key and protected content from the TEE and to encrypt the protected content with the modified session key.
However, Yi teaches the concept of a host hardware processor to modify a session key and to provide protected content and the modified session key (abstract, system for receiving and decrypting media content encrypted according to HDCP; paragraph 26-28, transmitting device verifies receiving device based on received verification data; transmitting device generates a session key for use in encrypting content, and encrypts video content using generated session key; transmitting device uses session key to encrypt a first frame of video content; the transmitting device then updates the session key according to a pre-defined algorithm, and uses the updated session key to encrypt a second frame of video content; this process is repeated, with each new frame of video being encrypted by a session key generated based on one or more previous session keys); and
a display controller to receive the modified session key and protected content from the TEE and to encrypt the protected content with the modified session key (paragraph 20-22, 31, media source provides video content to HDCP engine, which authenticates receiving device and encrypts video content accessed by media source; HDCP engine receives session key).

Neither Hunacek nor Yi explicitly teaches the host hardware processor provisioned with a circuitry-implemented licensing constant, the host hardware processor to modify the session key based on the circuitry-implemented licensing constant.
However, Messerman teaches the concept of a host hardware processor provisioned with a circuitry-implemented licensing constant, the host hardware processor to modify a session key based on the circuitry-implemented licensing constant (abstract, system for synchronized key derivation; paragraph 47, streaming server system generates one or more derived keys using one or more content keys and uses derived keys to encrypt content; paragraph 63, derived key generated using deterministic process that takes as inputs a content key and e.g. a license key; paragraph 77, streaming server generates (708) at least one derived key using the content key and, optionally, other information such as the inputs described further above in a derivation algorithm (i.e. license key); paragraph 41, license key provided on external drive such as USB memory stick, i.e. “circuitry”; as license key is provided in external physical computing device, license key can therefore be considered “circuitry-implemented”).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the license key binding teachings of Messerman with the secure display of protected content system of Hunacek in view of Yi, in order to bind an encryption function to a license key, allowing a content distributor to limit access to only those users who were in possession of a valid license to decrypt the data based on the distributed license key.

Regarding Claim 2:
Hunacek in view of Yi and Messerman teaches the system of claim 1.  In addition, Hunacek teaches wherein the display controller is further to provide the encrypted protected content to the authenticated display device (paragraph 40, cipher component 260 encrypts the content using the session key and at step 450 the encrypted content is sent by the connection component 270 to the sink device 300).

Regarding Claim 3:
Hunacek in view of Yi and Messerman teaches the system of claim 1.  In addition, Hunacek teaches wherein the TEE is further to authenticate the display device in accordance with a selected content protection protocol (paragraph 25, 27, HDCP protocol for encrypting digital media content).

Regarding Claim 4:
Hunacek in view of Yi and Messerman teaches the system of claim 3.  In addition, Hunacek teaches wherein to authenticate the display device in accordance with the selected content protection protocol includes to authenticate the display device in accordance with an HDCP protocol (paragraph 13, 16, 25, HDCP protocol), and further includes to authenticate the display device in accordance with the HDCP protocol by authenticating a certificate provided by the display device and associated with a third-party certification entity for the HDCP protocol (paragraph 13, content source comprises a protection module configured to prevent the sink device from using, for example displaying, causing display of, or decrypting ready for display, the digital media content without authorization; the protection module receives a digital certificate identifying the sink device; the skilled person is of course familiar with digital certificates and understands that a digital certificate includes a public key of an asymmetric key pair, information identifying the sink device, for example one or more of a device model, manufacturer name, serial number and the like, and a digital signature allowing the certificate to be verified; the digital signature has been generated using a private key corresponding to the public key; the private key is typically controlled by a Certification Authority (CA) or other trusted entity, for example at the sink device manufacturer; verification of the signature is done with the public key; the certificate identifying the sink device is installed at the sink device at the time of manufacture, or in any event before shipping, of the sink device).

Regarding Claim 5:
Hunacek in view of Yi and Messerman teaches the system of claim 1.  In addition, Messerman teaches wherein to modify the session key based on the circuitry-implemented licensing constant includes to generate a session-specific content encryption key using the circuitry-implemented licensing constant to perform one or more operations on the session key (paragraph 47, 63, streaming server system generates one or more derived keys using one or more content keys and uses derived keys to encrypt content; derived key generated using deterministic process that takes as inputs a content key and e.g. a license key).
The rationale to combine Hunacek and Messerman is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 5.

Regarding Claim 8:
Hunacek teaches a method for secure processing and display of protected content, the method comprising:
initiating, via trusted execution environment (TEE) circuitry, a key exchange with an authenticated display device (abstract, content source and sink devices to guard against compromising security of content transferred from a source device to a sink device; paragraph 2, source device such as set top box and sink device such as television set; paragraph 20, protection module comprises secure element (i.e. “trusted execution environment”); paragraph 13, protection module verifies the digital certificate, for example by known techniques such as verifying a digital signature associated with the certificate, for example applied by a certification authority or device manufacturer, using the corresponding public key, and determines if the digital certificate identifies a sink device authorized to receive digital media content over the connection); 
determining, via the TEE circuitry, a session key based on the initiated key exchange (paragraph 20, 56-59, secure element generates session key and sends to cipher portion (i.e. host processor); paragraph 39-40, source device shares session key with sink device); and
providing, via the TEE circuitry, the session key to a host processor (paragraph 20, 56-59, secure element generates session key and sends to cipher portion).
Hunacek does not explicitly teach modifying, via the host processor, the session key; 
providing, via the host processor, a requested portion of protected content and the modified session key to a display controller; and 
encrypting, via display controller circuitry of the display controller, the requested portion of the protected content based on the modified session key.
However, Yi teaches the concept of modifying, via a host processor, a session key (abstract, system for receiving and decrypting media content encrypted according to HDCP; paragraph 26-28, transmitting device verifies receiving device based on received verification data; transmitting device generates a session key for use in encrypting content, and encrypts video content using generated session key; transmitting device uses session key to encrypt a first frame of video content; the transmitting device then updates the session key according to a pre-defined algorithm, and uses the updated session key to encrypt a second frame of video content; this process is repeated, with each new frame of video being encrypted by a session key generated based on one or more previous session keys); 
providing, via the host processor, a requested portion of protected content and the modified session key to a display controller (paragraph 20-22, 31, media source provides video content to HDCP engine, which authenticates receiving device and encrypts video content accessed by media source; HDCP engine receives session key); and
encrypting, via display controller circuitry of the display controller, the requested portion of the protected content based on the modified session key (paragraph 20-22, 31, media source provides video content to HDCP engine, which authenticates receiving device and encrypts video content accessed by media source; HDCP engine receives session key).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the modified session key teachings of Yi with the secure display of protected content system of Hunacek, in order to make use of a changing encryption key, thereby increasing key entropy resulting in an improved security environment, as well as limiting the amount of time or data which would be exploitable by an attacker in the event of a key leak.
Neither Hunacek nor Yi explicitly teaches the host processor provisioned with a circuitry-implemented licensing constant; and
modifying, via the host processor, the session key based on the circuitry-implemented licensing constant. 
However, Messerman teaches the concept of a host processor provisioned with a circuitry-implemented licensing constant, and modifying, via the host processor, the session key based on the circuitry-implemented licensing constant (abstract, system for synchronized key derivation; paragraph 47, streaming server system generates one or more derived keys using one or more content keys and uses derived keys to encrypt content; paragraph 63, derived key generated using deterministic process that takes as inputs a content key and e.g. a license key; paragraph 77, streaming server generates (708) at least one derived key using the content key and, optionally, other information such as the inputs described further above in a derivation algorithm (i.e. license key); paragraph 41, license key provided on external drive such as USB memory stick, i.e. “circuitry”; as license key is provided in external physical computing device, license key can therefore be considered “circuitry-implemented”).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the license key binding teachings of Messerman with the secure display of protected content system of Hunacek in view of Yi, in order to bind an encryption function to a license key, allowing a content distributor to limit access to only those users who were in possession of a valid license to decrypt the data based on the distributed license key.

Regarding Claim 9:
Hunacek in view of Yi and Messerman teaches the method of claim 8.  In addition, Hunacek teaches the method further comprising providing, via the display controller circuitry, the encrypted requested portion of the protected content to the authenticated display device (paragraph 40, cipher component 260 encrypts the content using the session key and at step 450 the encrypted content is sent by the connection component 270 to the sink device 300).

Regarding Claim 10:
Hunacek in view of Yi and Messerman teaches the method of claim 8.  In addition, Hunacek teaches the method, further comprising authenticating, via the TEE circuitry, the display device in accordance with an HDCP protocol (paragraph 25, 27, HDCP protocol for encrypting digital media content).

Regarding Claim 11:
Hunacek in view of Yi and Messerman teaches the method of claim 10.  In addition, Hunacek teaches wherein authenticating the display device in accordance with the HDCP protocol includes authenticating a certificate provided by the display device in association with a third-party certification entity for the HDCP protocol (paragraph 13, content source comprises a protection module configured to prevent the sink device from using, for example displaying, causing display of, or decrypting ready for display, the digital media content without authorization; the protection module receives a digital certificate identifying the sink device; the skilled person is of course familiar with digital certificates and understands that a digital certificate includes a public key of an asymmetric key pair, information identifying the sink device, for example one or more of a device model, manufacturer name, serial number and the like, and a digital signature allowing the certificate to be verified; the digital signature has been generated using a private key corresponding to the public key; the private key is typically controlled by a Certification Authority (CA) or other trusted entity, for example at the sink device manufacturer; verification of the signature is done with the public key; the certificate identifying the sink device is installed at the sink device at the time of manufacture, or in any event before shipping, of the sink device).

Regarding Claim 15:
Hunacek teaches at least one non-transitory computer-readable storage medium having instructions stored thereon which, when executed by a processor, result in operations for secure processing and display of protected content, the operations comprising (paragraph 59, media storing instructions for execution by a computer):
initiating, via trusted execution environment (TEE) circuitry, a key exchange with an authenticated display device (abstract, content source and sink devices to guard against compromising security of content transferred from a source device to a sink device; paragraph 2, source device such as set top box and sink device such as television set; paragraph 20, protection module comprises secure element (i.e. “trusted execution environment”); paragraph 13, protection module verifies the digital certificate, for example by known techniques such as verifying a digital signature associated with the certificate, for example applied by a certification authority or device manufacturer, using the corresponding public key, and determines if the digital certificate identifies a sink device authorized to receive digital media content over the connection); and
determining, via the TEE circuitry, a session key based on the initiated key exchange (paragraph 20, 56-59, secure element generates session key and sends to cipher portion (i.e. host processor); paragraph 39-40, source device shares session key with sink device). 
Hunacek does not explicitly teach modifying the session key; 
providing a requested portion of protected content and the modified session key to a display controller; and 
encrypting, via display controller circuitry, the requested portion of the protected content based on the modified session key.
However, Yi teaches the concept of modifying a session key (abstract, system for receiving and decrypting media content encrypted according to HDCP; paragraph 26-28, transmitting device verifies receiving device based on received verification data; transmitting device generates a session key for use in encrypting content, and encrypts video content using generated session key; transmitting device uses session key to encrypt a first frame of video content; the transmitting device then updates the session key according to a pre-defined algorithm, and uses the updated session key to encrypt a second frame of video content; this process is repeated, with each new frame of video being encrypted by a session key generated based on one or more previous session keys); 
(paragraph 20-22, 31, media source provides video content to HDCP engine, which authenticates receiving device and encrypts video content accessed by media source; HDCP engine receives session key); and
encrypting, via display controller circuitry, the requested portion of the protected content based on the modified session key (paragraph 20-22, 31, media source provides video content to HDCP engine, which authenticates receiving device and encrypts video content accessed by media source; HDCP engine receives session key).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the modified session key teachings of Yi with the secure display of protected content system of Hunacek, in order to make use of a changing encryption key, thereby increasing key entropy resulting in an improved security environment, as well as limiting the amount of time or data which would be exploitable by an attacker in the event of a key leak.
Neither Hunacek nor Yi explicitly teaches modifying the session key based on a circuitry-implemented licensing constant. 
However, Messerman teaches the concept of modifying a session key based on a circuitry-implemented licensing constant (abstract, system for synchronized key derivation; paragraph 47, streaming server system generates one or more derived keys using one or more content keys and uses derived keys to encrypt content; paragraph 63, derived key generated using deterministic process that takes as inputs a content key and e.g. a license key; paragraph 77, streaming server generates (708) at least one derived key using the content key and, optionally, other information such as the inputs described further above in a derivation algorithm (i.e. license key); paragraph 41, license key provided on external drive such as USB memory stick, i.e. “circuitry”; as license key is provided in external physical computing device, license key can therefore be considered “circuitry-implemented”).


Regarding Claim 16:
Hunacek in view of Yi and Messerman teaches the non-transitory computer-readable storage medium of claim 15.  In addition, Hunacek teaches wherein the operations further comprise providing, via the display controller circuitry, the encrypted requested portion of the protected content to the authenticated display device (paragraph 40, cipher component 260 encrypts the content using the session key and at step 450 the encrypted content is sent by the connection component 270 to the sink device 300).

Regarding Claim 17:
Hunacek in view of Yi and Messerman teaches the non-transitory computer-readable storage medium of claim 15.  In addition, Hunacek teaches wherein the operations further comprise authenticating, via the TEE circuitry, the display device in accordance with an HDCP protocol (paragraph 25, 27, HDCP protocol for encrypting digital media content).

Regarding Claim 18:
Hunacek in view of Yi and Messerman teaches the non-transitory computer-readable storage medium of claim 17.  In addition, Hunacek teaches wherein authenticating the display device in accordance with the HDCP protocol includes authenticating a certificate provided by the display device (paragraph 13, content source comprises a protection module configured to prevent the sink device from using, for example displaying, causing display of, or decrypting ready for display, the digital media content without authorization; the protection module receives a digital certificate identifying the sink device; the skilled person is of course familiar with digital certificates and understands that a digital certificate includes a public key of an asymmetric key pair, information identifying the sink device, for example one or more of a device model, manufacturer name, serial number and the like, and a digital signature allowing the certificate to be verified; the digital signature has been generated using a private key corresponding to the public key; the private key is typically controlled by a Certification Authority (CA) or other trusted entity, for example at the sink device manufacturer; verification of the signature is done with the public key; the certificate identifying the sink device is installed at the sink device at the time of manufacture, or in any event before shipping, of the sink device).

Regarding Claim 21:
Hunacek teaches an apparatus, comprising:
trusted execution environment (TEE) circuitry, the TEE circuitry to initiate a key exchange with an authenticated display device (abstract, content source and sink devices to guard against compromising security of content transferred from a source device to a sink device; paragraph 2, source device such as set top box and sink device such as television set; paragraph 20, protection module comprises secure element (i.e. “trusted execution environment”); paragraph 13, protection module verifies the digital certificate, for example by known techniques such as verifying a digital signature associated with the certificate, for example applied by a certification authority or device manufacturer, using the corresponding public key, and determines if the digital certificate identifies a sink device authorized to receive digital media content over the connection), and to determine a (paragraph 20, 56-59, secure element generates session key and sends to cipher portion (i.e. host processor); paragraph 39-40, source device shares session key with sink device).
Hunacek does not explicitly teach modifying the session key and providing the modified session key to output circuitry for encrypting requested content based on the modified session key.
However, Yi teaches the concept of modifying a session key and providing the modified session key to output circuitry for encrypting requested content based on the modified session key (abstract, system for receiving and decrypting media content encrypted according to HDCP; paragraph 26-28, transmitting device verifies receiving device based on received verification data; transmitting device generates a session key for use in encrypting content, and encrypts video content using generated session key; transmitting device uses session key to encrypt a first frame of video content; the transmitting device then updates the session key according to a pre-defined algorithm, and uses the updated session key to encrypt a second frame of video content; this process is repeated, with each new frame of video being encrypted by a session key generated based on one or more previous session keys; paragraph 20-22, 31, media source provides video content to HDCP engine, which authenticates receiving device and encrypts video content accessed by media source; HDCP engine receives session key).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the modified session key teachings of Yi with the secure display of protected content system of Hunacek, in order to make use of a changing encryption key, thereby increasing key entropy resulting in an improved security environment, as well as limiting the amount of time or data which would be exploitable by an attacker in the event of a key leak.

However, Messerman teaches the concept of trusted execution environment (TEE) circuitry provisioned with a stored circuitry-implemented licensing constant, and modifying a session key based on the stored circuitry-implemented licensing constant (abstract, system for synchronized key derivation; paragraph 47, streaming server system generates one or more derived keys using one or more content keys and uses derived keys to encrypt content; paragraph 63, derived key generated using deterministic process that takes as inputs a content key and e.g. a license key; paragraph 77, streaming server generates (708) at least one derived key using the content key and, optionally, other information such as the inputs described further above in a derivation algorithm (i.e. license key); paragraph 41, license key provided on external drive such as USB memory stick, i.e. “circuitry”; as license key is provided in external physical computing device, license key can therefore be considered “circuitry-implemented”).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the license key binding teachings of Messerman with the secure display of protected content system of Hunacek in view of Yi, in order to bind an encryption function to a license key, allowing a content distributor to limit access to only those users who were in possession of a valid license to decrypt the data based on the distributed license key.

Regarding Claim 22:
Hunacek in view of Yi and Messerman teaches the apparatus of claim 21.  In addition, Yi teaches wherein the output circuitry comprises a display controller (paragraph 20-22, 31, media source provides video content to HDCP engine, which authenticates receiving device and encrypts video content accessed by media source; HDCP engine receives session key).
The rationale to combine Hunacek and Yi is the same as provided for claim 21 due to the overlapping subject matter between claims 21 and 22.

Claims 6, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunacek in view of Yi and Messerman, and further in view of Narendra Trivedi et al (PGPUB 2016/0188889), hereinafter Narendra, and Conway et al (PGPUB 2019/0089529).

Regarding Claim 6:
Hunacek in view of Yi and Messerman teaches the system of claim 1.
Neither Hunacek nor Yi nor Messerman explicitly teaches wherein the TEE comprises a non-ring-0 TEE that is unauthorized to communicate with the display controller, wherein the system further comprises a ring-0 device driver, and wherein to provide the session key to the host hardwre processor includes to: 
encrypt, by the non-ring-0 TEE, the session key using a device-specific cryptographic key; 
provide, by the non-ring-0 TEE, the encrypted session key to the ring-0 device driver.
However, Narendra teaches the concept wherein a TEE comprises a non-ring-0 TEE that is unauthorized to communicate with a display controller, wherein a system further comprises a ring-0 device driver (abstract, invention for establishing secure channels between protected execution environment and fixed-function endpoints; paragraph 23, application being executed within the secure enclave may generate a content encryption key and then generate output content encrypted with the content encryption key; the application may store the output content in a memory accessible by a fixed-function endpoint; the application may then encrypt the content encryption key with a key wrapping key, and employ a kernel mode driver to write the encrypted content encryption key into a register or other storage location accessible to a key distribution engine; paragraph 40, an application 252 being executed within a secure enclave may generate secure content 254 (e.g., audio, video, graphics data, etc.) to be output (e.g., played, displayed, rendered, etc.) or otherwise used by a fixed-function endpoint 256 communicatively coupled to processing system 100 and a key distribution engine 257; a kernel mode driver 262 may be executed in Ring 0 to facilitate communications between applications executing in Ring 3 and KDE 257), and wherein to provide a session key to a host hardware processor includes to: 
encrypt, by the non-ring-0 TEE, the session key using a cryptographic key (paragraph 23, the application may then encrypt the content encryption key with a key wrapping key, and employ a kernel mode driver to write the encrypted content encryption key into a register or other storage location accessible to a key distribution engine); 
provide, by the non-ring-0 TEE, the encrypted session key to the ring-0 device driver (paragraph 23, application employs kernel mode driver to write encrypted encryption key).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the encrypted session key teachings of Narendra with the secure display of protected content system of Hunacek in view of Yi and Messerman, in order to protect a key which is in the process of being transferred from being leaked or captured, as an attacker which obtains the key in transit will not be able to use it without first decrypting the key with a key-wrapping-key.
Neither Hunacek nor Yi nor Messerman nor Narendra explicitly teaches wherein the cryptographic key is a device-specific cryptographic key.
However, Conway teaches the concept wherein a cryptographic key is a device-specific cryptographic key (abstract, software module utilizing key custodian to obtain cryptographic keys; paragraph 75, upon receipt of the cryptographic key, the chip set 303 of the cybersecurity computer 302 may be configured to encrypt the received cryptographic key using a device-specific key (known only to the chip set 303) in order to generate an encrypted key; paragraph 93, secure communications engine 524 may receive an encrypted key (e.g., from a key custodian via the key custodian device 312)).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the device-specific key teachings of Conway with the secure display of protected content system of Hunacek in view of Yi, Messerman, and Narendra, in order to protect a transmitted key from being leaked or captured by securing the key using a cryptographic key which is known only to the device which is authorized to use the transmitted key.

Regarding Claim 12:
Hunacek in view of Yi and Messerman teaches the method of claim 8.
Neither Hunacek nor Yi nor Messerman explicitly teaches wherein the TEE circuitry comprises a non-ring-0 TEE that is unauthorized to access the display controller, and wherein providing the session key to the host processor includes the non-ring-0 TEE encrypting the session key based on a cryptographic key and providing the encrypted session key to a device driver.
However, Narendra teaches the concept wherein the TEE circuitry comprises a non-ring-0 TEE that is unauthorized to access the display controller, and wherein providing the session key to the host processor includes the non-ring-0 TEE encrypting the session key based on a cryptographic key and providing the encrypted session key to a device driver (abstract, invention for establishing secure channels between protected execution environment and fixed-function endpoints; paragraph 23, application being executed within the secure enclave may generate a content encryption key and then generate output content encrypted with the content encryption key; the application may store the output content in a memory accessible by a fixed-function endpoint; the application may then encrypt the content encryption key with a key wrapping key, and employ a kernel mode driver to write the encrypted content encryption key into a register or other storage location accessible to a key distribution engine; paragraph 40, an application 252 being executed within a secure enclave may generate secure content 254 (e.g., audio, video, graphics data, etc.) to be output (e.g., played, displayed, rendered, etc.) or otherwise used by a fixed-function endpoint 256 communicatively coupled to processing system 100 and a key distribution engine 257; a kernel mode driver 262 may be executed in Ring 0 to facilitate communications between applications executing in Ring 3 and KDE 257; paragraph 23, the application may then encrypt the content encryption key with a key wrapping key, and employ a kernel mode driver to write the encrypted content encryption key into a register or other storage location accessible to a key distribution engine).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the encrypted session key teachings of Narendra with the secure display of protected content system of Hunacek in view of Yi and Messerman, in order to protect a key which is in the process of being transferred from being leaked or captured, as an attacker which obtains the key in transit will not be able to use it without first decrypting the key with a key-wrapping-key.
Neither Hunacek nor Yi nor Messerman nor Narendra explicitly teaches wherein the cryptographic key is a distinct hardware-specific cryptographic key.
However, Conway teaches the concept wherein a cryptographic key is a distinct hardware-specific cryptographic key (abstract, software module utilizing key custodian to obtain cryptographic keys; paragraph 75, upon receipt of the cryptographic key, the chip set 303 of the cybersecurity computer 302 may be configured to encrypt the received cryptographic key using a device-specific key (known only to the chip set 303) in order to generate an encrypted key; paragraph 93, secure communications engine 524 may receive an encrypted key (e.g., from a key custodian via the key custodian device 312)).


Regarding Claim 19:
Hunacek in view of Yi and Messerman teaches the non-transitory computer-readable storage medium of claim 15.  
Neither Hunacek nor Yi nor Messerman explicitly teaches wherein the TEE circuitry comprises a non-ring-0 TEE that is unauthorized to access the display controller circuitry, and wherein providing the session key to the processor includes encrypting the session key via the non-ring-0 TEE based on a cryptographic key and providing the encrypted session key to a device driver.
However, Narendra teaches the concept wherein the TEE circuitry comprises a non-ring-0 TEE that is unauthorized to access the display controller circuitry, and wherein providing the session key to the processor includes the non-ring-0 TEE encrypting the session key based on a cryptographic key and providing the encrypted session key to a device driver (abstract, invention for establishing secure channels between protected execution environment and fixed-function endpoints; paragraph 23, application being executed within the secure enclave may generate a content encryption key and then generate output content encrypted with the content encryption key; the application may store the output content in a memory accessible by a fixed-function endpoint; the application may then encrypt the content encryption key with a key wrapping key, and employ a kernel mode driver to write the encrypted content encryption key into a register or other storage location accessible to a key distribution engine; paragraph 40, an application 252 being executed within a secure enclave may generate secure content 254 (e.g., audio, video, graphics data, etc.) to be output (e.g., played, displayed, rendered, etc.) or otherwise used by a fixed-function endpoint 256 communicatively coupled to processing system 100 and a key distribution engine 257; a kernel mode driver 262 may be executed in Ring 0 to facilitate communications between applications executing in Ring 3 and KDE 257; paragraph 23, the application may then encrypt the content encryption key with a key wrapping key, and employ a kernel mode driver to write the encrypted content encryption key into a register or other storage location accessible to a key distribution engine).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the encrypted session key teachings of Narendra with the secure display of protected content system of Hunacek in view of Yi and Messerman, in order to protect a key which is in the process of being transferred from being leaked or captured, as an attacker which obtains the key in transit will not be able to use it without first decrypting the key with a key-wrapping-key.
Neither Hunacek nor Yi nor Messerman nor Narendra explicitly teaches wherein the cryptographic key is a distinct hardware-specific cryptographic key.
However, Conway teaches the concept wherein a cryptographic key is a distinct hardware-specific cryptographic key (abstract, software module utilizing key custodian to obtain cryptographic keys; paragraph 75, upon receipt of the cryptographic key, the chip set 303 of the cybersecurity computer 302 may be configured to encrypt the received cryptographic key using a device-specific key (known only to the chip set 303) in order to generate an encrypted key; paragraph 93, secure communications engine 524 may receive an encrypted key (e.g., from a key custodian via the key custodian device 312)).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the device-specific key teachings of Conway with the secure display of protected content system of Hunacek in view of Yi, Messerman, and Narendra, in order to protect a .

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive.

Regarding the rejection of claims under 35 USC 101:
	Applicant’s amendments have overcome the 35 USC 101 rejection.  Therefore, this rejection is withdrawn.

Regarding the rejection of claims under 35 USC 112:
	Applicant’s amendments have overcome the 35 USC 112(b) rejection.  Therefore, this rejection is withdrawn.

Regarding the rejection of claims under 35 USC 103:
	Applicant’s arguments: It is respectfully submitted that the rejected claims are patentable over the art of record based on at least the third criterion of obviousness: none of the references alone or in combination teach, suggest, or disclose each claim limitation of the independent claims. Independent Claim 1 recites (inter alia), "...a host hardware processor provisioned with a circuitry-implemented licensing constant, the host hardware processor to receive the session key from the TEE, to modify the session key based on the circuitry-implemented licensing constant, and to provide protected content and the modified session key...." This important limitation is provided for in independent Claim 1, but no reference of record includes such elements. Indeed, the Messerman reference teaches license keys that are distributed to servers and "may be provided on an external drive such as a USB memory stick or by 2 Thus, the circuitry-implemented licensing constant is not taught by the references of record. 

	Examiner’s response: However, Applicant recites the very reason why Messerman teaches the claimed elements: the license keys “may be provided on an external drive such as a USB memory stick or by encrypted email."  A USB memory stick comprises circuitry elements, e.g. the memory itself and the USB interface, and the additional circuitry which connects these elements.  Therefore, the license key embodied in the USB memory stick can be seen as “circuitry-implemented”.  A review of Applicant’s specification, e.g. page 7 line 26-page 8 line 7, provides examples of “hardware-level circuitry-implemented” protection for the licensing constant, including the licensing constant embedded in device firmware (i.e. software) stored in processing circuitry.  This is analogous to “data stored in a physical memory”; a license key stored in a USB memory stick would seem to apply.  Therefore, Messerman teaches a “circuitry-implemented licensing constant”.  If Applicant intended “circuitry-implemented licensing constant” to refer to such concepts as a device with burnt-in fuses to represent the constant, then these elements must be recited in the claims.
	Applicant’s arguments with regard to independent claims 8, 15, and 20 are similar to those regarding claim 1 and are therefore responded to in a similar way.
	Applicant further argues that the dependent claims are allowable due to depending on an allowable independent claim.  However, as shown above, the independent claims are not allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491